         Case 1:17-cv-02989-AT Document 867 Filed 09/06/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


  DONNA CURLING, ET AL.,
  Plaintiffs,
                                                   Civil Action No. 1:17-CV-2989-AT
  v.

  BRIAN KEMP, ET AL.,
  Defendants.

        COALITION PLAINTIFFS’ NOTICE OF DESIGNATION OF
         CONSULTANTS PURSUANT TO PROTECTIVE ORDER

       Coalition Plaintiffs hereby give notice of their intent to designate the

following consultants authorized to receive “ATTORNEYS’ EYES ONLY”

material pursuant to Paragraph 5(b)(ii) of the Protective Order entered in this case

on July 11, 2019 (Doc. 477): Marilyn Marks, Rhonda J. Martin and Susan

Greenhalgh.

       Pursuant to the Protective Order, disclosure of “attorney’s eyes only”

material to consultants is authorized if two conditions are met. First, the disclosure

must be “reasonably necessary for this litigation.” Id. Coalition Plaintiffs show

that for the Coalition Plaintiffs to prepare for the hearing and, if necessary, trial of

this case, counsel for the Coalition Plaintiffs, and their experts, require the

assistance and expertise of Ms. Marks, Ms. Martin and Ms. Greenhalgh in

connection with the review and understanding of the massive amount of material
        Case 1:17-cv-02989-AT Document 867 Filed 09/06/20 Page 2 of 4




that the State Defendants have marked “attorney’s eyes only.”

      The second requirement under the Protective Order is that the consulants

receiving attorney’s eyes only material sign the Acknowledgment and Agreement

to be Bound, attached as Exhibit A to the Protective Order. Coalition Plaintiffs

show that Ms. Marks, Ms. Martin and Ms. Greenhalgh have executed those

acknowledgments, copies of which are attached as Exhibit A.

      Ms. Marks, Ms. Martin and Ms. Greehalgh will be designated “consultants”

effective September 9, 2020.

      Respectfully submitted this 6th day of September, 2020.

/s/ Bruce P. Brown                         /s/ Robert A. McGuire, III
Bruce P. Brown                             Robert A. McGuire, III
Georgia Bar No. 064460                     Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                       (ECF No. 125)
1123 Zonolite Rd. NE                       ROBERT MCGUIRE LAW FIRM
Suite 6                                    113 Cherry St. #86685
Atlanta, Georgia 30306                     Seattle, Washington 98104-2205
(404) 881-0700                             (253) 267-8530
                   Counsel for Coalition for Good Governance

/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Atlanta, Georgia 30326
(404) 869-7600
                  Counsel for William Digges III, Laura Digges,
                        Ricardo Davis & Megan Missett



                                       PAGE 2
        Case 1:17-cv-02989-AT Document 867 Filed 09/06/20 Page 3 of 4




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                               Civil Action No. 1:17-CV-2989-AT
v.
E
BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has

been prepared in accordance with the font type and margin requirements of LR 5.1,

using font type of Times New Roman and a point size of 14.

                                               /s/ Bruce P. Brown
                                               Bruce P. Brown




                                      PAGE 3
        Case 1:17-cv-02989-AT Document 867 Filed 09/06/20 Page 4 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                                 Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER , ET AL.,
Defendants.

                          CERTIFICATE OF SERVICE

      I hereby certify that on September 6, 2020, a copy of the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which will

automatically send notification of such filing to all attorneys of record.

                                                 /s/ Bruce P. Brown
                                                 Bruce P. Brown




                                        PAGE 4
